Citation Nr: 1312095	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  09-09 351	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1946 to February 1948.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims file is now in the jurisdiction of the Roanoke, Virginia RO.  In January 2013, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it is necessary to remand the case to ensure that there is a complete record upon which to decide the Veteran's claims.  

As noted above, in January 2013, this case was remanded by the Board for additional development.  The Board requested an addendum opinion regarding the etiology of the Veteran's hearing loss and his tinnitus.  An addendum opinion was obtained in February 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's representative has argued that the opinion obtained is not adequate and has requested the Board remand the claim for an opinion that is in compliance with the Board's directives.  Upon review, the Board finds that the opinion is inadequate and did not fully address the mandates of the January 2013 remand.  

In this regard, the February 2013 examiner stated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner also reported:

"There is no evidence of in-service hearing loss and tinnitus.  Although the Veteran was exposed to loud noises in basic training, hearing loss and tinnitus are not a presumptive of the noise exposure.  A review of the c-file revealed that the Veteran did not report hearing loss or tinnitus during military service although he did seek medical care for other conditions."  

The examiner went on to state that:

"Hearing loss and tinnitus are not presumptive of hearing loss.  Veteran denied hearing loss at this time."

Initially, the Board notes that the Veteran has not claimed exposure to loud noises in basic training as the examiner stated.  As was reported in the Board's prior remand, the Veteran claims exposure to loud noises as a firearms instructor, and his military occupational specialty (MOS) is noted as a claims investigator for the military police.  According to the Duty Noise Exposure Listing, the possibility of hazardous noise exposure was moderate.  The examiner was to take this into account, and this was not addressed.  Further, the Board pointed out that the Veteran sustained a gunshot to the right thigh when he was accidently shot by a fellow soldier.  The examiner was requested to take into account and address this incident and it was not addressed.  

Additionally, the VA examiner appeared to rely on the absence of hearing loss and tinnitus during service as the primary rationale for the opinion.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Such also applies to tinnitus. Additionally, the examiner did not attribute the hearing loss or tinnitus to any other cause, and the rationale that was provided is not adequate.

Finally, the Board notes that the claims file, (to specifically include a copy of the Board's remand) was to be reviewed.  However the February 2013 report indicates that the claims file was not reviewed but that only service treatment and civilian records were.  There is no indication that the remand was available to the examiner.  

As the mandates presented by the Board were not adequately followed or addressed, a remand of this case is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's file to an audiologist who has not previously examined him.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file, including a copy of this remand, and Virtual VA records have been reviewed.

The examiner must offer an opinion with complete rationale as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current hearing loss and/or tinnitus are related to his military service.  The examiner must take into account and address, the Veteran's exposure to loud noise based on his MOS as well as his being shot while in the military which also exposed him to loud noise.  

Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes at the time of separation from service, or that there was a lack of hearing complaints or tinnitus in service as the basis for any opinion provided.  Doing so would render the opinion inadequate. 

If it is the opinion of the examiner that the Veteran's current hearing loss and/or tinnitus are the result of any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures at once.  

3.  Finally, after completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the Veteran's.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

